                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     A. O., et al.,                                      Case No. 19-cv-06151-SVK
                                   8                      Plaintiffs,                        ORDER TERMINATING
                                                                                             DEFENDANTS’ ADMINISTRATIVE
                                   9              v.                                         MOTION
                                  10     KENNETH T. CUCCINELLI, et al.,                      Re: Dkts. No. 10, 59

                                  11                      Defendants.

                                  12            The Court is in receipt of Defendants’ Administrative Motion to file Supplemental
Northern District of California
 United States District Court




                                  13   Information Regarding Plaintiff’s Motion for Preliminary Injunction. Dkt. 59. This matter is

                                  14   currently scheduled for a telephonic hearing on April 7, 2020. Dkt. 58. If the April 7, 2020

                                  15   hearing has to be delayed due to the current public health emergency, the Court will advise the

                                  16   parties at that time if it will decide the matter on the papers and, if so, whether supplemental

                                  17   briefing, limited to the questions raised in this Court’s March 18, 2020 order (Dkt. 57), may be

                                  18   filed.

                                  19            This order terminates Defendants’ Administrative Motion. Dkt. 59. No opposition may be
                                       filed.
                                  20
                                                SO ORDERED.
                                  21
                                       Dated: March 24, 2020
                                  22

                                  23

                                  24
                                                                                                     SUSAN VAN KEULEN
                                  25                                                                 United States Magistrate Judge

                                  26
                                  27

                                  28
